                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RUBY DANIELSSON,                                  Case No. 19-cv-04592-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO MEET AND CONFER
                                                 v.                                        REGARDING MOTION TO STRIKE
                                   9
                                                                                           AFFIRMATIVE DEFENSES
                                  10     BLOOD CENTERS OF THE PACIFIC, et
                                         al.,                                              Re: Dkt. No. 14
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Ruby Danielsson moves pursuant to Rule 12(f) of the Federal Rules of Civil

                                  14   Procedure to strike portions of the answer filed by Defendant Vitalant (erroneously sued as Blood

                                  15   Centers of the Pacific and Blood Systems). As Danielsson acknowledges, motions to strike under

                                  16   Rule 12(f) are disfavored. This Court has previously denied such motions where, rather than

                                  17   accomplishing the rule’s purpose of reducing the scope and expense of litigation, striking an

                                  18   affirmative defense “would not in any way limit the ‘expenditure of time and money that must

                                  19   arise from litigating’ the case” and granting the motion to strike “would be ‘an empty formalism.’”

                                  20   Perez v. Banana Republic, LLC, No. 14-cv-01132-JCS, ECF Doc. No. 46 (N.D. Cal. Oct. 10,

                                  21   2014) (quoting Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973 (9th Cir. 2010);

                                  22   Hernandez v. Balakian, No. CV-F-06-1383 OWW/DLB, 2007 WL 1649911, at *9 (E.D. Cal. June

                                  23   1, 2007)); see also, e.g., Ely Holdings Ltd. v. O’Keeffe’s, Inc., No. 18-cv-06721-JCS, ECF Doc.

                                  24   No. 32 (N.D. Cal. Mar. 5, 2019); Cole v. Sierra Pac. Mortg. Co., Inc., No. 18-cv-01692-JCS, ECF

                                  25   Doc. No. 28 (N.D. Cal. Nov. 1, 2018).

                                  26          In an effort to avoid such an outcome here, further briefing on Danielsson’s motion is

                                  27   STAYED. The parties are ORDERED to meet and confer to determine whether Vitalant in fact

                                  28   believes that each portion of its answer challenged by Danielsson’s motion is properly included
                                   1   and meaningful to its defense, and whether Danielsson in fact believes that striking each portion

                                   2   would serve a useful purpose justifying the effort and expense of briefing and resolving the

                                   3   motion. The parties shall file a joint statement no later than September 11, 2019, indicating

                                   4   whether Vitalant has agreed to withdraw any portion of its answer and whether Danielsson has

                                   5   agreed to withdraw any portion of her motion, and for each portion of the answer that remains in

                                   6   dispute, certifying Vitalant’s belief that the portion is properly included and both parties’ belief

                                   7   that litigating its inclusion is a worthwhile endeavor. For any such issues remaining, Danielsson

                                   8   must articulate the prejudice she would suffer if the motion were not granted as to that portion of

                                   9   the answer.

                                  10          If any part of the motion remains in dispute, Vitalant shall file its opposition brief no later

                                  11   than September 25, 2019, and Danielsson shall file her reply no later than October 2, 2019. The

                                  12   hearing noticed for October 18, 2019 is CONTINUED to October 25, 2019 at 9:30 AM.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: August 29, 2019

                                  15                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  16                                                     Chief Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
